Citation Nr: 1600055	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  14-02 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from January 1991 to July 1991, and August 2005 to November 2006.  He also had additional service in the Puerto Rico National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO denied the Veteran's claim for service connection for obstructive sleep apnea.  

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.  

The Veteran contends that he suffers from obstructive sleep apnea that had its onset during his service.  He claims that his obstructive sleep apnea symptoms had their onset during service, and have continued since separation from service.  

Service treatment records are negative for complaints, findings, or diagnoses related to obstructive sleep apnea.  Post-service treatment records reveal that the Veteran was referred for a sleep study in November 2008 after complaints of snoring and sleep interruption.  A March 2010 sleep study noted the Veteran's report that he snored very loudly nearly every day and that he felt tired or fatigued three to four times a day.  An August 2010 VA treatment record noted an assessment of mild obstructive sleep apnea.   

In December 2012, the Veteran underwent VA examination to in connection with his sleep apnea claim.  The VA examiner noted the previous diagnosis of mild obstructive sleep apnea.  After examining the Veteran and reviewing the claims file, the VA examiner stated that sleep apnea is a diagnosable chronic multi-symptom illness with a partially explained etiology.  The VA examiner stated that "up to day there is no description in the medical literature of any possible etiological relationship between this condition and a specific exposure event" during the Veteran's service.  

During the April 2015 Board hearing, the Veteran testified that while he did not complain about any sleep problems during his service, he noticed morning tiredness and falling asleep during daytime while he was still in service.  The Veteran and his spouse further testified that the Veteran's sleep problems, to include loud snoring and choking during sleep, have continued since his separation from service.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because VA undertook to provide a medical opinion for the claim currently on appeal, the Board must ensure that the opinion is adequate in order to render a fully informed decision.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds that the December 2012 VA examiner's opinion is inadequate.  While the opinion was based on a review of the Veteran's service treatment records and post-service treatment records, the VA examiner did not consider the Veteran's lay statements regarding the onset and continuity of symptomatology for his current sleep apnea.  Specifically, during the April 2015 Board hearing, the Veteran asserted that he  experienced sleep problems during service, to include morning tiredness and falling asleep during day time, and that his sleep apnea symptoms have continued since service.  

On this record, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for obstructive sleep apnea.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

On remand, the AOJ should arrange to obtain an addendum opinion from the physician who evaluated the Veteran in December 2012, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion in this case, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico dated through July 2014; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the San Juan VAMC and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2014, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation, to particularly include private medical records dating December 2007 and June 2011,  received by VA in December 2007 and September 2011, respectively (currently in VBMS file), and a May 2012 letter (currently in the VBMS file).  On remand, the AOJ should take the opportunity to review the Veteran's claims file and translate this and any other pertinent document(s) from Spanish into English in order to facilitate review of the record by the Board.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Review the claims file, and translate from Spanish into English the private medical records dating December 2007 and June 2011, received by VA in December 2007 and September 2011, respectively, a May 2012 letter, and any other relevant Spanish documents of record.  

2.  Obtain from the San Juan VAMC (and any associated facility(ies)) all relevant, outstanding records of evaluation and/or treatment of 
the Veteran dated since July 2014.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file. 

3. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the December 2012 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to current obstructive sleep apnea, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service.  

In addressing the above, the examiner must consider and discuss all pertinent evidence, to particularly include the Veteran's competent assertions  during the April 2015 Board hearing that he experienced sleep problems during service, to include morning tiredness and daytime somnolence, and that these problems continued since service.  

In rendering each requested opinion, the examiner must consider and discuss all relevant medical and other objective evidence, as well as all lay evidence-to include the Veteran and his wife's competent assertions as to the nature, onset, and continuity of symptoms.  

All examination findings and testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority is warranted.
 
7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


